                   Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 1 of 10

                                                                                                  Southern District
Federal Defenders                                                                   300 Quarropas Street, Room 260
O F NEW YORK, INC.                                                                    White Plains, N.Y. 10601-4150
                                                                             Tel: (914) 428-7124 Fax: (914) 997-6872



David E. Patton                                                                                       Susanne Brody
 Executive Director                                                                                   A ttorney-in-Charge
                                                                                                          White Plains
and Attorney-in-Chief



        March 3, 2020

        The Honorable Vincent L. Briccetti
        United States District Court Judge
        Southern District of New York
        300 Quarropas Street
        White Plains, New York 10601

        Re:      United States v. Patrick Williams, 19cr0845-VB

        Dear Judge Briccetti:

        I write on behalf of my client, Patrick Williams, who is scheduled to be sentenced by the Court on
        March 13, 2020. On November 21, 2019, Mr. Williams pleaded guilty to a one-count Information
        in the above captioned case, which charges him with violating 18 U.S.C. § 922(g)(1), based upon
        his possessing two firearms after being convicted of a felony.

        A plea agreement between the parties identifies a guidelines calculation that begins with a base
        offense level of 14 pursuant to U.S.S.G. § 2K2.1(a)(6) and concludes with a total adjusted offense
        level of 17, which produces a guideline range of 37 to 46 months' custody. Mr. Williams requests
        that the Court impose a sentence of 18-months' custody, which based upon the equities presented
        is the greatest sentence that is consistent with the parsimony clause at 18 U.S.C. § 3553(a).

        The instant letter analyzes the factors this Court should consider in fashioning a sentence for his
        convictions. The letter begins with the guideline calculations, and then explains how and why the
        sentence requested is appropriate pursuant to 18 U.S.C. § 3553(a).

        A.       The Sentencing Guidelines Calculations in This Case Pursuant to the Plea Agreement.

        The guidelines for the § 922(g)(1) violation start with a base offense level of 14. See U.S.S.G. §
        2K2.1(a)(6). A four-level upward adjustment applies pursuant to § 2K2.1(b)(4)(B) based upon one
        firearm having an obliterated serial number. A two-level upward adjustment applies pursuant to §
        3C 1.2 based upon reckless endangerment during flight. A 3-level reduction for acceptance of
        responsibility reduces the total adjusted offense level to 17.

        Mr. Williams has seven criminal history points, which places him in criminal history category [V
        and produces a range of 37 to 46 months' imprisonment.

        The Presentence Report's (PSR) guidelines calculations are the same, PSR at ¶¶ 17-27, including
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 2 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 2

the criminal history category placement. Id. at ¶ 34.

B.     The Individual Before the Court.

       1.      Mr. Williams's Background.

Through no fault of his own, Mr. Williams did not have the easiest childhood. Growing up for him,
to put it simply, was beyond difficult. It was full of loss and violence with little support and
guidance. When Mr. Williams was two years old, his father shot and killed his mother. Though his
father served a short prison term, Mr. Williams has had no contact with his father since the shooting.
Mr. W illiams's maternal grandmother, Betty Wannamaker, subsequently took in Mr. Williams. She
raised him and his older brother, Bernard. For many years, Mr. Williams was led to believe that she
was his biological mother. The two shared a very strained relationship when he was a child and
adolescent. Ms. Wannamaker treated him very differently than his sibling. Mr. Williams believes
that he reminded Ms. Wannamaker of his father, by last name and by appearance. Understandably,
Ms. Wannamaker had difficulty grieving her daughter's death and Mr. Williams presence in the
home immediately thereafter may have frustrated that process.

To make matters worse, Mr. Williams's older brother was hardly a protective, doting sibling.
Bernard physically "tortured him with beatings and near drownings." PSR at ~ 44. When Mr.
Williams retreated to his grandmother for help, she simply told him to fight back. In September
2008, Mr. W itlisms lost his brother to neighborhood gang violence. Bernard was violently murdered
a block from Ms. Wannamaker's home in Brooklyn. Understandably, these losses added up for Mr.
Williams.' Coupled with his school-struggles, which put him at six different high schools in a
matter of years, his teenage years were atypical as well.

Perhaps unsurprisingly, Mr. Williams began using drugs at a young age. His fragile mental health
and lack of parental supervision formed a toxic combination. Mr. Williams quickly appreciated how
drugs made him feel. Unlike other kids his age, Mr. Williams was not using simply out of rebellion
or to fit in with peers. According to Ms. Larson, Mr. Williams

       was filled with shame and anger during adolescence. Both his mother and brother
       had died by stabbing. He felt immense survivor's guilt and struggled to regulate his



         ' When undersigned counsel first met Mr. Williams in the courthouse basement prior to
his initial appearance, he would go from speaking normally to crying and shaking uncontrollably
at times. His mood seemed far from normal, which prompted an evaluation by Brittany Larson,
who is a Licensed Master Social Worker at Federal Defenders of New York. Ms. Larson
prepared a report of her findings with regard to Mr. Williams. Exhibit A ("Larson Report").
Ms. Larson and other social workers with Federal Defenders have worked closely with Mr.
Williams since July 2019, seeing him regularly in jail. Id. at 1. Ms. Carson's report detailed Mr.
Williams's difficult childhood, including his brother's abuse. Id. at 1-3.
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 3 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 3

        emotions in at home and in school. Patrick heavily used substances (marijuana,
        alcohol, benzodiazepines, methamphetamine) to regulate his mood and escape from
        reality.

Report at 2. Moreover, according to Ms. Larson, Mr. Williams's "family system and socialization
taught [him] that the language of violence was the best way to stay safe and to express himself."
Id. at 1. Left untreated and unchecked, Mr. Williams's anger became the root cause of his schooling
issues. "The content of the material was never the challenge for Patrick, rather it was the peers who
provoked him, the schools that failed to provide safety and counseling, the teachers who failed to
challenge him, and security staff who treated him like a criminal." Id. at 2. Bouncing from school
to school prevented Mr. Williams from finding stability in what should have been a safe place for
him.

Even in his late twenties, losses continued to haunt Mr. Williams. He believed that forming his own
family would allow him to be loved unconditionally and accepted no matter his past. In this vein,
Mr. Williams fortunately found a supportive partner. He has been in a committed relationship for
two years with his girlfriend Taeisha Ruff.'- PSR at ¶ 45. Mr. Williams and Ms. Ruff have been
trying to start a family and have children of their own. Sadly, this has not happened. Mr Williams
and Ms. Ruff twice have suffered the loss a child during pregnancy. The first was in 2018.

        Patrick was elated to find out he and his girlfriend were expecting a child in 2018.
        He believed having a child of his own would heal some of the wounds he
        experienced as a child. When Taeisha delivered a stillborn child, Patrick was ravaged
        with all too familiar grief and loss.

Larson Report at 3. The second was within days of his arrest in July 2019, which gives rise to the
charge of conviction. "They were able to get pregnant again; however, Taeisha had a miscarriage
in early July 2019 at 6 months." Id. Ms. Carson's report discusses the emotional impact of losing
a child during pregnancy for both parents. "The loss of a child is devastating and can escalate
mental health issues and lead to the development of new mental health problems." Id. As Ms.
Larson also notes, Mr. Williams had lost "lost two friends to gun violence" in the Spring of 2019.
Id.

        2.     Conduct Leading to Arrest.

These losses spiraled Mr. W illiams's life out of control and to the point where he was suicidal. That
suicidality is the underlying reason for his possession of the two firearms, which he had retrieved
from a deceased friend's (one of the two friends lost in the Spring of 2019) home just two hours
prior to his arrest. As explained in the PSR, "[t]he defendant reported that he obtained two firearms
from the home of a deceased friend, had the firearms for approximately two hours and intended to



        Z A letter from Ms. Ruff is attached hereto as Exhibit B.
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 4 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 4

kill himself because two of his close friends died, his godson was murdered and his girlfriend had
a miscarriage on July 5, 2019." PSR at ¶ 16.

       Overwhelmed and unable to make sense of continued devastating losses, Patrick felt
       utterly depressed and experienced despair and suicidal thoughts. Despite his
       intelligence and self-reflective capacity, Patrick has struggled with self-blame and
       self-loathing as tragedy and ruin seemed to follow him in many of his personal and
       family relationships.     Patrick could have benefitted from mental health and
       substance use treatment for the chronic childhood physical and emotional trauma he
       experienced. More than ever in 2019, Patrick needed crisis mental health services for
       the acute loss of two pregnancies.

       He desperately wanted to escape what seemed like an endless cycle of loss, trauma
       and tragedy. On July 10, 2019, Patrick experienced acute suicidal ideation. He was
       under the influence of substances, took his best friend's car upstate with the intention
       to end his life with a gun.

Larson Report at 3-4. Ms. Carson's review of New York Presbyterian Hospital records from Mr.
Williams's admission subsequent to arrest confirmed her conclusions.

       On July 11, ?019, Patrick woke up in New York Presbyterian Hospital in Cortlandt
       Manor, NY handcuffed to the bed. Hospital records report an altered mental state.
       That is, they had little history about Patrick but it was clear that he was experiencing
       acute mental health crisis. Toxicology screens show he had alcohol, marijuana and
       amphetamines in his system. In fact, his behavior could suggest an intent to
       self-harm or end his life.

[d. at 4. Even days later when Ms. Larson met with Mr. Williams at the jail on July 12, 2019, "[h]is
affect (behavioral expression of emotion) was sad, angry and hopeless." Id. at 4.

       3.      Mr. Williams's Plans Going Forward.

Mr. Williams has put a great deal of thought into his future and what he can do to better his
circumstances after he completes any term of incarceration. First and foremost, he is eager for
continued mental health treatment. His positive response to the efforts of Federal Defender social
workers evidences that desire. "Through regular visits with the undersigned social workers, Patrick
has been engaged and reflective about his family system, substance use, mental health and the events
of early 2019 that triggered his desperate drive on July 10, 2019 and subsequent arrest." Larson
Report at 4. Mr. Williams knows that continued treatment in the future, both while in custody and
            Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 5 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 5

during any term of supervised release, is key to his mental health and maintaining stability.3

As is apparent from Ms. Carson's report, Mr. Williams is treatable and he already has made progress
since arrest despite being in jail.

        During social work visits at Westchester County and Orange County Jails, Patrick
        has developed insight into his behaviors. He is quite affable and kind. It is clear that
        his distress and anger is often internalized, putting himself at risk for depression and
        suicidal ideation.

        His ability to reflect suggests psychotherapy with a non judgmental and supportive
        clinician could significantly help Patrick to gain insight, develop awareness how
        thoughts and emotions affect behavior and avoid reliance on substances. It is
        imperative that such treatment is with a clinician who seeks to understand and
        support Patrick, rather than punish him or force him into behavior change.

Id. at 5.

Second to maintaining his mental health, Mr. Williams "desperately wants to join the labor force
and provide for his mother (grandmother) and loved ones." Id.

According to Ms. Larson, Mr. Williams "has a big heart and is motivated to help himself to be a
support to family and friends."4 Id. at 6. Fortunately, Mr. Williams also has a better, more positive
relationship with his grandmother. She is supportive of him and expressed her welcoming him back
to her home upon release. PSR at ¶ 47 ("The defendant's grandmother reported that she will remain
emotionally supportive of the defendant and once he is released to the community, he is welcome
to resume residence with her"). With Ms. Ruff's support and that of others, including his
grandmother and other family and friendss, Mr. Williams has a small, but supportive community
available to help him upon release from custody.



         Mr. Williams cannot be faulted for a lack of meaningful treatment before his arrest.
According to Ms. Larson, "[p]sychologically, his behavior can be understood as a cry for help.
Patrick needs more emotional and psychological support; he has failed to receive critical support
from NYC Department of Education, NYC Department of Corrections, NYS Parole, and one
inadequate treatment program, Reborn for New Life." Larson Report at 5. And, the state parole
mandated drug treatment program he attended "provided sub-par services" and actually
"dissolved because of fraudulent activity." Id. at 3.

       a As she always volunteers, Ms. Larson is available to assist federal probation and any
treatment providers with Mr. Williams's treatment. Larson Report at 6.

        5 Letters of support are attached hereto as Exhibit C.
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 6 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 6

C.      Factors That Should Be Considered in Sentencing Mr. Williams.

Section 3553(a) of Title 8 of the United States Code mandates that the Court impose a sentence
"sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph (2)."
§ 3553(a). Below are the § 3553 factors and their application to Mr. Williams in support of the
requested sentence.

        1.      The Nature and Circumstances of the Offense.

The offense of conviction involves Mr. Williams's possession of two firearms, including one with
an obliterated serial number. Notably, Mr. Williams did not file down the serial number on the
firearm, which was in that condition at the time he retrieved it from his deceased friend's home. Mr.
Williams retrieved the firearms just two hours prior to arrest, and at the time was under the influence
of "alcohol, marijuana and amphetamines." Larson Report at 4. He also "was experiencing acute
mental health crisis." Id. Lacking mental health treatment, Mr. Williams was caught in a vicious
cycle of "struggl[ing] to regulate his thoughts and emotions without drugs and alcohol." Id.

As touched on above, Mr. Wi(liams's conduct was motivated by suicidal ideation. Mr. Larson
opines that "[o]n July 10, 2019, Patrick experienced acute suicidal ideation. He was under the
influence of substances, took his best friend's car upstate with the intention to end his life with a
gun." Larson Report at 4. Mr. Williams knew that his deceased friend had two firearms at his
family's home, which Mr. Williams retrieved just two hours before arrest. Consistent with Mr.
Williams's explanation to probation, Mr. Williams never intended to shoot anybody or use the
weapon in any menacing way against anybody; he only "intended to kill himself." PSR at ¶ 16.
Accordingly, Mr. Williams's motivation for possessing the firearm must be considered pursuant to
§ 3553(a) as sufficiently mitigating to warrant a below guidelines sentence. See e•s•, United States
v. Mahan, 2007 WL 1430288 (10th Cir. 2007) (unpub.) (reversing and vacating imposition of 77-
month guideline sentence for defendant convicted of felon in possession because district court
wrongly refused to consider defendant's asserted motive for carrying the shotgun; namely to use as
a club to protect himself and his wife after he had just been beaten, which is a relevant
"circumstance" under a Booker analysis); United States v. Williams, 432 Fad 621 (6th Cir. 2005)
(affirming decision to depart downward from 48 to 24 months pursuant to § 3553(a) and U.S.S.G.
§ SK2.11, which permits a departure in cases where a defendant commits a crime in order to avoid
a perceived greater harm, in felon in possession case because defendant possessed firearm for self
defense in light of threats he had received).

Mr. Williams also regrets his response to law enforcement on July 11, 2019 (a Thursday). Under
the influence of multiple drugs and "experiencing acute mental health crisis," he failed to yield to
New York State Troopers. Admittedly, Mr. Williams's car and the troopers' car collided during
flight. Fortunately, neither of the troopers was injured. No other drivers or pedestrians were injured
either. Minimal traffic likely was on the road given the early morning hour of the flight
(approximately 1:30 a.m.). Once the pursuit ended, Mr. Williams "exited the vehicle and placed his
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 7 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 7

hands up in the air," PSR at ¶ 9, and identified himself. [d. at ¶ 10. Troopers recovered the two
firearms beneath the driver's seat. Id. at ¶ 9.

Consistent with his acceptance of responsibility, Mr. Williams entered a plea of guilty before the
Court and allocuted regarding his conduct underlying the single count in the Information. He has
accepted full responsibility. PSR at ¶¶ 15-16.

       2.      History and Characteristics of The Defendant.

As discussed in detail above, Mr. Williams tragically lost his parents as a toddler and was raised by
his grandmother. His relationship as a child and teenager with his grandmother as tepid at times and
he was outright physically abused by his older brother. Mr. Williams had no relationship with other
family members and lacked a parental figure who took an active and thorough interest in his welfare
as a child or adolescent. He learned the "language of violence" at a young age. Larson Report at
1. Having come from such a background as a child, Mr. Williams began suffering from mental
health and anger issues at a young age. Mr. Williams also began abusing drugs at a very young to
address the former. The latter interfered with schooling, but fortunately appears to have abated as
an adult. Prior to arrest, Mr. Williams lacked any meaningful treatment to address his mental health
issues, his drug use, the traumatic events he has experienced, including all the losses he endured as
a child and more recently as an adult. Since entering custody, he has made significant and positive
mental health strides with the assistance of Federal Defenders social workers.

Based upon these and the other equities discussed above, the Court should consider in mitigation
Mr. Williams's troubled upbringing, including the loss of his parents, the emotional and
psychological abuse he endured from his grandmother, the physical abuse he endured from his
brother, and the drug use that started at a very young age to self-medicate what are very serious
mental health issues, which contributed to his behavior to a significant degree. The Second Circuit
in United States v. Rivera, 192 F.3d 81 (2d Cir. 1999), observed that "[i]t seems beyond question
that abuse suffered during childhood-at some level of severity-can impair a person's mental and
emotional conditions." 192 F.3d at 85; see also United States v. Roe, 976 F.2d 1216, 1218 (9th
Cir.1992) (stating that `victims of [child] abuse frequently experience profound feelings of
inadequacy, isolation, confusion, low self-esteem, and guilt" and that "[e]ach of these effects
constitutes either a mental or emotional condition'). Mr. Williams's traumatic background and,
according to Ms. Larson, corresponding mental health issues are consistent with these judicial
observations.

More importantly, Ms. Larson opines that Mr. Williams's mental health issues (his suicidality in
particular) and drug use drove the conduct in this case. Larson Report at 4. Case law suggests that
criminal culpability is lessened when such circumstances exist. See e•~•, Karis v. Calderon, 283
F.3d 1 1 17, 1134 (9th Cir. 2002) ("There is a belief, long held by this society, that defendants who
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 8 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 8

commit criminal acts that are attributable to a disadvantaged background or to emotional and mental
problems, may be less culpable than defendants who have no such excuse.").6

The Court also should consider Mr. Williams's lack of youthful guidance as a child and teenager
as a basis for a variance. e•~•,
                           See      Landrigan v. Schriro, 441 F.3d 638, 648 (9th Cir. 2006) ("Where
a defendant's crime is attributable to a disadvantaged background or emotional or mental problems
the defendant is less culpable than one without the excuse.").

Even though in custody, Mr. Williams has conducted himself in a manner that evidences some
degree ofpost-arrest rehabilitation. First, he has pleaded guilty and does not minimize or deny the
offense conduct. Mr. Williams also has remained free of an misconduct while in custody. More
importantly, Mr. Williams has been actively engaged in regular treatment with social workers to
address his mental health issues -the precipitating circumstance for the offense conduct in this case.
To some degree, such efforts demonstrate post-arrest, pre-sentencing rehabilitation, which mitigate
the need for a custodial sanction greater than that being requested. See Pepper v. United States, 131
S. Ct. 1229 (2011).

Mr. Williams's desire for treatment and his future planning in this regard mitigates. Cf. United
States v. Seethaler, 2000 WL 1373670, *2 (N.D.N.Y. 2000) (unpub.) (departing downward 16
months for post-offense rehabilitation where defendant resolved sexual fetish and had no continuing
urges to search for pornography on the Internet).

While Mr. Williams has a criminal history, the conduct for the single conviction occurred in May
2011, which is almost nine years ago. Mr. Williams was only 23 at the time, too. Ms. Larson has
discussed the 2011 conduct with Mr. Williams. Larson Report at 2. He sold the firearms at issue
"[i]n efforts to help his mother (grandmother Betty) who was in dire financial straits" at the time.
Id. Mr. Williams's young age at the time of his early convictions only compounded the impact
drugs had on his decision making and also mitigates. Youthfulness carries with it impetuousness
and a marked difference in reasoning skills when compared to older, more developed adults with
life experience. See Gall v. United States, 552 U.S. 38 (2007) (explaining that district court's
sentence of probation was reasonable in part because of defendant's youth an immaturity at time of
the crime and district court's "consideration of [defendant's immaturity] find support in our cases").




       ° Consistent with the terms of the plea agreement, Mr. Williams is not seeking
adjustments or departures based upon any equities set forth herein. His sentencing request is
based upon the factors at § 3553(a). Any cases cited in support of his request are submitted in
support of his § 3553(a) arguments. Though some of the cases discuss and rely upon departures,
they are cited to demonstrate the mitigating nature of Mr. Williams's characteristics and not the
applicability of a guidelines departure.
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 9 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 9

       3.       The Need for the Sentence Imposed.

               a.      Reflect Seriousness of Offense/Promote Respect for the Law/Provide
                       Just Punishment.

These factors warrant a sentence of 18 months' custody. Though the instant sentence falls below
the guidelines range calculated pursuant to the guidelines, equities and treatment needs exist in
support of the request. Eighteen months' custody is not a short duration of time and even with good-
time credit will result in Mr. Williams serving more than a year in custody and require him to serve
a years-long period of supervised release. Thus, it would accurately reflect the seriousness of the
offense and take into account the motivations for the conduct, i.e., possessing the firearms with
intention of committing suicide. The length of the requested sentence, which is not necessarily short
especially when factoring in supervised release, also will promote respect for the law. Finally, and
thankfully, nobody was injured as a result of his behavior. Mr. Williams has expressed remorse
regarding his conduct. Thus, the requested sentence is a just punishment.

               b.      Afford Adequate Deterrence and Protect the Public from Further
                       Crimes.

As stated above, an 18-month sentence is not a short one and will have a deterrent effect on Mr.
Williams. It also will send a message generally to others than such conduct will carry serious
penalties. Thus, both specific and general deterrence is satisfied. In addition, Mr. Williams
understands that if he were to violate any of mandatory conditions of supervised release subsequent
to his release, or any discretionary conditions imposed by this Court, pursuant to 18 U.S.C. § 3583,
he will return to Court and receive a lengthy custodial sentence in prison. See 18 U.S.C. §
3583(e)(3). In this vein, treatment for mental health and drug abuse issues should be considered as
conditions of supervised release.

The need to protect the public does not necessarily militate for a lengthier sentence in this case.
While Mr. Williams acknowledges that any association with firearms for illegal purposes is
potentially unsafe, there is no allegation that during the offense conduct in this case he was involved
in assaultive or affirmatively violent conduct with those firearms. That was hardly his motive for
possessing them. Though he has a prior conviction relating to the sale of firearms, Mr. Williams has
never used a firearm to scare or threaten anybody. Moreover, the conduct in this case is tied to
mental health issues and the use of drugs. While he failed to yield to law enforcement prior to arrest,
that was a reaction to the circumstances, was not premeditated and likely was a byproduct of his
mental state at the time. Treating Mr. Williams's mental health issues will not only stem his use of
drugs, it also will give Mr. Williams a better chance to remain free of recidivating in the future and
protect the public.
         Case 7:19-cr-00845-VB Document 18 Filed 03/03/20 Page 10 of 10




March 3, 2020
United States v. Williams, 19cr0845-VB
Page 10

               c.      To Provide the Defendant with Needed Educational or Vocational
                       Training, Medical Care, or Other Correctional Treatment in the Most
                       Effective Manner.

Mr. Williams believes this particular factor has particular applicability here given the extent of his
mental health issues. The sentence imposed in this case should be one that allows Mr. Williams to
resume treatment as soon as possible. Ms. Larson notes that "there are few psychotherapy or talk
therapy treatments available in the Bureau of Prisons." Larson Report at 6. This means that
treatment during supervised release likely will be the next logical step for Mr. Williams once he is
transferred to a Bureau of Prisons' facility and no longer able to meet with Federal Defenders social
workers. Such treatment will enhance his chances at stability and sobriety and reduce any future
risk of recidivism. See United States v. Bidon, 2006 WL 3025876, 5 (S.D.N.Y. 2006) (holding that
rehabilitation also serves as a goal of punishment pursuant to § 3553(a)(2)(D), which allows the
Court to consider whether the sentence imposed will "provide the defendant with needed ...medical
care, or other corrective treatment in the most effective manner") (citing cases).

        4.     The Kinds of Sentences Available.

Due to the decision in United States v. Booker, 543 U.S. 220 (2005), this Court has many sentencing
options, including: probation, time served or a custodial sentence that is sufficient but not greater
than necessary. Thus, the requested sentence is permissible.

D.      Conclusion.

After considering the United States Sentencing Guidelines and the additional factors addressed
above, this Court should sentence Mr. Williams to a term of 18-months' custody, which is sufficient
but not greater than necessary.

Respectfully Submitted,


 /s Jason Ser
Jason I. Ser
Assistant Federal Defender


cc: Christopher Bramwell, A.U.S.A.
